(209)   The action was to recover damages for wrongfully causing a fire by an engine of defendant company, and by reason of which certain lands of plaintiffs were burned over and injured.
At October Term, 1903, the action was tried, and judgment rendered in favor of plaintiff for the damages and "costs to be taxed by the clerk."
Defendant insisted that the cost had been erroneously taxed in charging against it the amount of some witness tickets, when these witnesses, subpoenaed by plaintiffs, had been neither examined nor sworn and tendered at the trial.
The motion to retax was denied, and defendant excepted and appealed.
The general rule is that when there has been a trial of the cause only those witnesses of the successful litigant can be taxed against the losing party who were under subpoena and who were examined or sworn and tendered at the trial. Moore v. Guano Co., 136 N.C. 248; Sitton v. Lumber Co.,135 N.C. 540; Cureton v. Garrison, 111 N.C. 271.
This rule is sometimes modified when it is made to appear, on motion, in apt time, that a witness, who had attended under subpoena, was unavoidably absent at the time of trial, and that his evidence was material. Loftis v.Baxter, 66 N.C. 340.
And it is ordinarily only applicable when there has been a trial. Where the action has terminated without a trial, and when no opportunity has been presented for the successful party to examine or swear and tender his witnesses, in such case the liability for costs must (210) be determined from different data and on other principles. Henderson v. Williams, 120 N.C. 339.
There is evidence sent up which tends to withdraw the case from the application of the rule first stated; for there are two affidavits, uncontradicted, in which it appears that the witnesses in question attended under subpoena when there was an answer of defendant on file which raised issues as to whether defendant's engine negligently started the fire, and also as to the amount of damage. *Page 147 
Subsequently, by leave of court, the pleadings were amended, and the defendant filed an answer admitting the negligence and joining issue only on the amount of damage.
When the change was made, the witnesses in question, who had been subpoenaed to prove the negligence, were excused from further attendance, and so were not present when the trial was had.
We are not required, however, to determine this matter, because, from the facts presented, the defendant is precluded from raising the question as to the costs.
It appears from the record that the defendant has heretofore moved before the clerk of the court to have the cost of these witnesses retaxed; and, after full hearing, the motion was denied by the clerk, and defendant "appealed to Superior Court in term-time."
At May Term, 1905, of Superior Court, before his Honor, Allen, J., present and presiding, the report and order of the clerk was in all respects "ratified, approved, and confirmed." From this judgment no appeal was taken, and no facts are shown which would induce a court to set the same aside, or which would justify such action for surprise or excusable neglect.
The judgment of the clerk on the question of costs would bind the parties unless appealed from. Cureton v. Garrison, supra; and the judgment of Allen, J., at May Term, 1905, by which the (211) order of the clerk was approved and confirmed is a conclusion of the matter while it stands undisturbed on motion to set it aside for excusable neglect or by appeal to a higher court.
It is well established that one Superior Court judge cannot review or set aside, as on appeal, the action of a former Superior Court judge which makes final disposition of a substantial right of a party litigant. Clementv. Ireland, 138 N.C. 139; Roulhac v. Brown, 87 N.C. 1.
As said by Ashe, J., in this last case: "The decision of the first motion was made by a court of competent jurisdiction upon a substantial right which was reviewable by appeal; but no appeal was taken, and such decision must, therefore, govern this case as res adjudicata."
We are of opinion, and so hold, that this judgment referred to, entered at May Term, 1905, is conclusive on the parties, and the judge below properly refused to alter or disturb the disposition made of the matter pursuant to that judgment.
Affirmed.
Cited: Hobbs v. R. R., 151 N.C. 136; Chadwick v. Insurance Co.,158 N.C. 382. *Page 148 
(212)